Bugg, C. J.
This is a petition for partition of real estate alleged to be held by the petitioner and the respondent in moieties as tenants in common. It is brought under R. L. c. 184, §§ 31, 32. Section 31 gives jurisdiction to the Probate Court “if the shares do not appear to be in dispute or uncertain.” Section 32 provides, however, that “If it is found by the Probate Court in which such petition is filed that the shares are in dispute or uncertain, the court may, or, at the request of any party in interest, shall, order the case to be removed to the Superior Court.” These two sections should be construed together. The jurisdiction of
*170the Probate Court to dispose finally of the matter according to § 31 is dependent upon absence of dispute or uncertainty as to the shares. But the kind and extent of that dispute or uncertainty and its ultimate jurisdictional effect are defined in § 32. The history of the statute shows the importance of this section. By St. 1869, c. 121, § 1, concurrent jurisdiction of petitions for partition was conferred upon the Probate Court if the shares were not in dispute or uncertain. It went no further. But by St. 1874, c. 266, § 1, the provisions now found in § 32 were added. Section 32, construed in connection with § 31, means that even though the shares may be found to be in dispute or uncertain, if both parties request a determination of the questions at issue by the Probate Court, jurisdiction may be exercised, unless that court, notwithstanding the request of parties, orders the case removed to the Superior Court. The case must be transferred to the Superior Court only when the Probate Court has decided that the shares are in dispute or uncertain as defined in Dearborn v. Preston, 7 Allen, 192, Marsh v. French, 159 Mass. 469, and when in addition to such decision some party in interest requests or the Probate Court of its own motion orders such removal. The record in the present instance shows a preliminary determination by the Probate Court that the shares are not in dispute or uncertain, and a request by ,all parties that the case be not removed to the Superior Court, but be determined by the Probate Court. Under these circumstances, jurisdiction remained in the Probate Court, although there may be a subsequent determination that the shares are uncertain, or a real doubt about them apparent on the face of the papers. Sections 31 and 32 are different both in substance and historically from § 43 of the same chapter, which defines the more ancient jurisdiction of the Probate Court to make partition of all the land within the Commonwealth of a deceased person, whose estate is in process of settlement or has been settled in the Probate Court in which the petition is brought.
The title to the land described in this petition depends upon the construction to be given to the will of Mary Ann Orcutt, the mother of both the petitioner and the respondent. Its first clause is: “I give and bequeath to my daughters Emma B. and May M. Orcutt the home place which was deeded to me by my *171husband Aim on M. Orcutt, M.D., as long as they remain single. The one marrying first, then giving up all her right and title in the place to the unmarried sister.” The words, “as long as they remain single,” are words of limitation and create a life interest determinable on the marriage of each. Dole v. Johnson, 3 Allen, 364. Knight v. Mahoney, 152 Mass. 523. Fuller v. Wilbur, 170 Mass. 506. Giles v. Little, 104 U. S. 291. The object of the clause is to provide for the beneficiaries while they remain single. The main purpose is not to promote celibacy, and therefore it is not against public policy as being in violation of the rule against restraint of marriage. Harlow v. Bailey, 189 Mass. 208, 212. The clause relates to a home which would naturally be given up for another by the one marrying first. The will as a whole manifests a testamentary design to treat the two daughters equally. The second clause disposes of the household effects, while the third, although a true residuary clause, specifically mentions the share of the testatrix in her deceased husband’s estate, and both clauses direct an equal division between the two daughters. The eighth clause nominates them executrices, and repeats expressly that they shall share equally as residuary legatees. Treating the will as a unit, the intent of the testatrix appears to be effectuated by construing the first clause as creating life estates in the daughters terminable upon marriage. The last sentence of this clause should be construed as desiring through excess of caution to put in precise words the legal effect of the preceding sentence, that the one marrying first surrenders to the other remaining single the right and title conferred upon her. But the surrender should be confined to that clause, and not extended to other parts of the will. The language should not be given a technical construction, possible perhaps in other connections, but which in this instance would work a result utterly out of harmony with the general purpose of the testatrix, plainly manifest by the instrument as a whole. Little v. Silveira, 204 Mass. 114.
The fee of the home place passed to both the daughters under the residuary clause. Hence both having married, the life estates created by the first clause of the will have come to an end, and the residuary clause alone governs the present rights of the parties.

Decree affirmed.